 In the Matter'Of MINNESOTAMINING&' . MANUFACTURING COMPANYandMINNESOTA MINING EMPLOYEESINDEPENDENT UNION _In the Matter of MINNESOTA MINING & MANUFACTURING COMPANYandWAREHOUSEEMPLOYEESUNION, LOCAL 503J. B. T. C. W. & H.In the Matter Of MINNESOTA MINING & MANUFACTURING COMPANYandINTERNATIONAL ASSOCIATION OF MACHINISTS,DISTRICT'#77-A. F.OFL.In the Matter 'Of MINNESOTA MINING & MANUFACTURING COMPANYandINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL UNIONNo. 110.Cases Nos. 18-R-979, 18-R-991, 18-R-993 and 18-R-1994, respee-tively.Decided July 20,1944Messrs. Richard S. FelhaberandRobert H. Tucker,of St. Paul,Minn., for the Company.Lipsehultz, Serbine c0 Lipschultz,byMessrs. Samuel Lipschultz-andWilliam M. Serbine,of St. Paul, Minn., for the Independent.Mr. Solly Robins,ofMinneapolis, Minn., for the' Warehouse Em-ployees. .Mr..James Ashe,of St. Paul, Minn., for the I. A. M.Mr. Charles R. Brett.of St! Paul, Minn., for the I. B. E. W.Mr. William Gydesen,of St. Paul, Minn., for the A. F. of L.Mr. William D. Gunn,of St. Paul, Minn., for the A. F. of L., theI. B. E. W.,-and the I. A. M.Helstein d Hall, by Mr. Kenneth J. Enkel,ofMinneapolis, Minn:andMr. Robert Madigan,of St. Paul, Minn., for the ChemicalWorkers.Mr. Wallace E: Royster,of counsel to the Board.DECISIONDIRECTION OF ELECTIONAND 'ORDERSTATEMENT OF THE CASEUpon petitions duly filed by Minnesota Mining Employees Inde-pendent Union, herein called the Independent; by Warehouse Em-57 N L R.B., No. 90.494 MINNESOTA'MINING &MANUFACTURING COMPANY495ployees Union,Local 503, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America, A. F. of,L., herein-called`the,Warehouse Employees ; by Lnteriiational, Association _of,Machinists,District#77-A.F. of L.,herein called the I. `A. M.;and by International Brotherhood of Electrical Workers, Local UnionNo. 110, A. F. of L., herein called the I. B. E. W.,each alleging that aquestion affecting commerce had arisen,concerning the, representationof employees of Minnesota Mining & Manufacturing Company, St.Paul;'Minnesota,the National Labor Relations Board consolidated theproceedings 1Ierein and provided for an appropriate hearing upon duenotice before Clarence A.Meter, Trial Examiner.'Said hearing washeld on May 5, 1944, at Minneapolis,Minnesota,and resumed-onMay 11,12 and,13, 1944, at St. Paul,Minnesota.The Company,. theIndependent,the Warehouse Employees,the I.A. M., the L.B. E. W.,United Gas, Coke & ChemicalWorkers,Local 75, C. I.0., hereincalled the Chemical Workers, and American Federation' of Labor,herein calledthe A.F. of L.,appeared,participated and were affordedfull opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence bearing on theissues.The Trial Exam-iner's rulings made at the hearing are free from prejudicial error andare hereby affirmed.All parties were afforded opportunity to filebriefs with the Board.,-Upon the entire record in the case, the Board makes the following:,FINDINGS of FACT1.THE BUSINESS OF THE COMPANYMinnesota Mining &.Manufacturing Company is a Delaware cor-poration with its principal office and'place of business,in St. Paul,Minnesota,where, it is engaged in the manufacture of abrasive ma-terials,-pressure sensitive tapes, roofing granules,and chemicals.TheCompany also operates plants atWausau,Wisconsin,,Detroit,,Michi-gan, and'Copley, Ohio.The employees in the St. Paul plant aloneare concerned in this proceeding. ,During,1943 the Company pur-chased raw materials for use at the St. Paul, plant,having a value inexcess of$1,000,000, of which more, than 80 percent was shipped -toSt.Paul from points outside the State of Minnesota.During thesame period the finished products of the St. Paul plant exceeded$1,000,000 in value and 80 percent of such products was shipped fromSt. Paul to points outside the State of Minnesota.-I_The Company concedes,,and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act. 496.DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE`ORGANIZATIONS INVOLVEDtMinnesota Mining Employees Independent Unionis an unaffiliatedlabor organization,admitting to membership employees of the Com-pany..Warehouse Employees Union, Local 503, chartered by InternationalBrotherhood of Teamsters, Chauffeurs,, Warehousemen & Helpers, of'America, is affiliated through its parent with the American Federa-tion of Libor and is a labor organization admitting to' membershipInternational Association of Machinists, District#17,is a labororganization affiliated with the American Federation of Labor, ad-mitting to membership employeesoffthe Company.InBrotherhood of Electrical Workers, Local Union No.110, is a labor organization affiliated with the American Federationof Labor, admitting to membership employees of the Company.United Gas, Coke & Chemical Workers, Local 75; is a labor organ-ization affiliated with the Congress of Industrial Organizations, ad-,mitting'to membership employees of the Company.American Federation of Labor appears in this proceeding as a labororganization, admitting 'to membership -employees of the Company.III.THE QUESTION.CONCERNINGREPRESENTATIONIn March '1944 the Independent and the Warehouse Employees ad-vised the Company that each represented a majority of the employeesin the unit which it claims to be appropriate and requested recognitionas bargaining representative for such employees.The Company re-'fused to extend recognition to either labor organization's withoutBoard certification.The I. A. M., the I. B. E. W., the ChemicalWorkers and the A. F. of L., did not request recognition prior to thehearing, but counsel for the Company stated on' the record that noneof these organizations would be recognized withBoard certification.A statement of the Field Examiner, introduced in evidence at thehearing,-'indicates that the several labor organizations represent asubstantial number of the Company's employees.''1 Eacli union submitted signed cards indicating its representation among the Company'semployees to be as follows :Produc-Receivingtion andDepart-IA MI.B. E W.Mamte-ment unitunitunit, -nance unitin unit--------------------------------Employees2,71857100*26Ipeent-------------------------------------"735346.14Chemical Workers-------------------------------3063293Warehouse Employees---------------------------------------35-----------------------IA. M-------------------28I.B. E. W-------------------------------------10'The I B E. W. seeks a unit ofonly13 employees in the Electrical Shop-Determined by a spot-check. MINNESOTA' MINING & MANUFACTURING COMPANY497We find that a question' affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT 'The Company'smain plant in St.Paul consists of a series of -21interconnected buildings which house the major production and main-tenance departments.Some warehousing,shipping and receivingemployees are located in rented warehouses in a downtown area somedistance from the plant.All' employees attain certain prerogativesand rights based on the length of their service with the Company, butdepartmental seniority is controlling for purposes of promotions andlay-offs.The production processes of the Company are highly inte--:grated and entail a systematic flow of raw materials and semifinishedgoods from and to the numerous departments and warehouses. TheCompany, the Independent,and the Chemical Workers contend thatthis integration argues for the propriety of a plant-wide industrialunit.'The A.F. of L.agrees partially but would exclude from sucha unit the employees claimed by the Warehouse employees,the I.A. M.and the 2. B. E. W.A. The Receiving and Shipping Department,One of the Company's departments is denominated Shipping andanother Receiving.Both function under a single superintendent anduntil 1942 constituted a single department.The Warehouse Em-ployees seeks a unit limited to the employees in. the Receiving De-partment who unload materials from freight cars and trucks for ware-housing or delivery to production departments.However, there isno clear functional separation between these employees and those inthe Shipping Department.The latter also receive materials for de-livery to production departments 'and perform similar and in somecases identical work.Still other employees attached to productionand maintenance departments receive and store materials. Identicalcategories such as checker, trucker, and helper are in both depart-ments, and employees are temporarily transferred from one depart-inent to the other.Receiving Department employees are not crafts-men and perform only a part of the task involved in securing the flowof materials into and products out of the plant.We find no reasonon the basis of skill or function to, separate Receiving Departmentemployees, for bargaining purposes, from other production, main-tenance, and service employees.We shall, therefore, dismiss the peti-tion of the Warehouse Employees in Case No. 18-R-991.601248-45-vol 57-334 498DECISIONS OF NATIONAL LABOR RELATIONS BOARD-B. The Machine ShopOne of the departments of the Company, under a single superin-tendent, is the Machine Shop which is located in the main plant. Thefunction of the Machine Shop is to construct machinery for the pro-duction processes and to keep production machinery and buildings inoperation and repair;There are 140 employees in this departmentdivided as follows :60 machinists, machinist assistants, and helpers;17 grinders;9welders;5 clerks;2 janitors;painters;10- steamfitters and steamfitter helpers;26 electricians, assistant electricians, and electrician helpers..Each major group such as machinists, shop electricians,_ laboratoryelectricians, welders, grinders, and steamfitters, is supervised by a fore-man with^the assistance of one or more leadmen. Eighteen machinistsare regularly stationed throughout the plant maintaining productionmachinery and nearly all, on,occesion, work out of the machine shop.Welders, millwrights, and grinders also perform many of their dutiesout of the shop. The clerks include tool crib attendants, a receivingclerk, and a time-records clerk.The last is not a timekeeper but aclerk who supplies data for cost accounting.The I. A. M. desires to represent the machinists, the grinders, thewelders, the millwrights, and their respective helpers, and the clerks,in a separate bargaining unit.There is no showing that this is 'acraft grouping and presumably welders, clerks, and millwrights haveskills different from those of the machinists.Neither does the I.A. Al.proposal comprehend a functional grouping.It is apparent thatsteam fitters, painters, and electricians no less than machinists, grind-ers, welders, millwrights, and clerks, are essential to the maintenancefunction. 'We conclude that there is no reasonable support for, the unitdescribed by the I. A. M. and, therefore, shall order the dismissal ofits petition in Case No. 18-R-993.There are 26 electricians, assistant electricians, and helpers in themachine shop of whom the I. B. E. W. would represent 13. The groupwhich the I. B. E. W. claims works in the electrical shop and through-out the plant installing and maintaining wiring systems. Iri. anadjacent room the electricians in the electrical laboratory design elec-trical equipment, such as control boxes, which then may be manu-'factured by the electricians in the shop and installed by the cooperative MINNESOTA MINING, & MANUFACTURING COMPANY499efforts of the two groups. There is some indication that the laboratory,electricians'are the more highly skilled although,perhaps,in a nar-rower field.The Company asserts that both groups have the same wagescale and perform closely related work.Since both shop electriciansand laboratory electricians have complementary.skills in the same field,since they frequently work together,and since their working condi-tions and interests appear to be substantially identical,we, find noreason, to separate the two groups for bargaining purposes.Accord-ingly,we shall dismiss the petition of the I. B. E. W. in. Case No.18-R-994.The employees in the other plants of the Company are represented inproduction and maintenance units plant-wide in scope..At Wassau,Wisconsin,the employees are represented by an A. F. of L. affiliate;at Copley,Ohio, by a United Mineworkers Local; and at Detroit,Michigan,by a union local once affiliated withthe C.I.O. but now,allegedly,with the United Mine Workers.Until 'recent months,; theproduction and maintenance employees at the St. Paul plant were rep-resented by an independent union in a plant-wide unit.This inde-pendent has since been disestablishedby theCompany.While thesefactors do not of themselves determine-the propriety of the plant-wideunit, coupled with others to which we have adverted,they tend to sup-port the position of the Chemical Workers and the Independent. Noneof the union'swhich seeks a smaller unit has described a group we candeem appropriate,but, on the other hand,the Independent, the Chemi-calWorkers,and the A. F. of L. are in a position to represent the em-ployees in a plant-wide production and maintenance unit.We areconvinced that the operations of the Company are so integrated andfunctionally interdependentthatsuch a unit is the more feasible.All parties agree that boiler room employees,now represented byInternational Union of Operating Engineers,A. F. ofL., under Boardcertification should be excludedfrom anybargaining unit foundherein.We-agree.The I. A. M. and the I. B. E. W.contend for the inclusion of lead-men.The other unions agree and would also include a similar classi-fication, assistant foremen.Since leadmen and assistant foremen haveauthorityto recommend changes in the status of employees,we shallexclude themfromthe bargaining unit.In consideration'of the foregoing conclusions,we find that all pro-duction and maintenance employees of theCompany atits St. Paulplant and warehouses,including machine-shop employees and receiv-ing-department employees,but excluding.boiler-room employees,clerical employees other than the clerks in the machine shop,office em-ployees, watchmen,guards,leadmen, assistant foremen, foremen, andany other supervisory employees with authority to hire, promote; dis- 500DECISIONS OF NATIONAL LABOR\ RELATIONS BOARDcharge, discipline, or otherwise effect changes in the status of employ-ees oreffectively. recommend such action, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF,,REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen, be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection hearin, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in-the National LaborRelations Board by Section 9 (c)' of the National',Labor Relations Act,Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Minnesota Mining& Manufacturing Company, St. Paul, Minnesota, an election by secret -ballot,shall-be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Eighteenth Region, act-ing in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during the said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States, who present themselves in per-son at the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether they desire tobe represented by Minnesota Mining Employees Independent Union,or by United Gas, Coke & Chemical Workers, Local 75, affiliated withthe Congress of Industrial Organizations, or by the American Federa=tion of Labor, for the purposes of collective bargaining, or by none.2 All parties would permit employees on military leave to participate in the election.This question has had the sympathetic consideration of the Board but the attendant ad-ministrative difficulties appear to be insuperable.We shall,therefore,adhere to ourusual procedure.SeeMatter of Mine Safety Appliances Company,55 N,L.R. B..1190.° MINNESOTA MINING & MANUFACTURING COMPANY501ORDERUpon the basis-of the foregoing findings of, fact and upon the entirerecord in the case; the National Labor Relations Board hereby ordersthat the petitions for investigation and certification of representativesof employees of Minnesota Mining & Manufacturing Company, St.Paul, Minnesota, filed herein by Warehouse Employees Union, Local503, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America,-A. F. of L., in Case No. 18-R-991; by In-ternational Association of Machinists, District #77-A. F. of L., inCase No. 18-8-993; and by International Brotherhood of ElectricalWorkers, Local Union No. 110, A. F. of L. in Case N. 18-R-994, be,and they hereby are, dismissed.D